COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                 §
WILLIE MARK BATTLE,                                             No. 08-20-00121-CV
                                                 §
                          Appellant,                               Appeal from the
                                                 §
v.                                                               388th District Court
                                                 §
RACHEL DOMINIQUE BATTLE,                                      of El Paso County, Texas
                                                 §
                           Appellee.                            (TC# 2018DCM1569)
                                                 §

                                          O R D E R

       Appellant Willie Mark Battle has filed an emergency “Motion to Suspend Order, For

Remand, Alternatively, for Protective Order” [sic] asking this Court to (1) issue a temporary

restraining order preventing Appellee Rachel Dominique Battle from enrolling their two children

at a different elementary school, (2) suspend the divorce decree at issue in this appeal for the

duration of this appeal, (3) abate this appeal, and (4) remand this matter to the trial court for a

hearing on temporary orders.

        Appellant correctly notes that this Court has previously held that it retains exclusive

jurisdiction over a divorce decree or SAPCR order once the trial court’s plenary period expires,

and that only the court of appeals may issue temporary orders pending appeal of the divorce decree

or SAPCR order. See In re E.W.N., 482 S.W.3d 150, 154 (Tex.App.--El Paso 2015, no pet.).


                                                1
       In ruling on a request for temporary orders pending appeal, this Court may abate the appeal

and/or refer matters to the trial court for resolution as necessary. Id. At 156-57. Accordingly, we

issue the following rulings and orders:


           •   Appellant’s request to suspend the divorce decree pending resolution of this
               appeal is DENIED at this time.

           •   Appellant’s request for a temporary restraining order from this Court is DENIED.

           •   Appellant’s request for a hearing on the issue of temporary orders is GRANTED,
               and the matter of temporary orders is hereby referred to the trial court for
               consideration.

           •   The trial court is ordered to, within SEVEN DAYS of the date of this order, hold
               an emergency hearing on whether temporary orders are necessary in this case and
               to rule on the merits of Willie Mark Battle’s request for temporary orders. The
               trial court’s temporary orders merits ruling shall take effect immediately
               and shall be adopted as this Court’s order on temporary relief pending
               appeal. The order shall remain in effect for the duration of this appeal unless
               superseded by further orders of this Court.

           •   Any supplemental clerk’s records or reporter’s records from the trial court’s
               hearing and decision on this request for temporary orders must be filed with this
               Court within SEVEN DAYS of the trial court’s ruling.

           •   Appellant’s request to abate this appeal pending resolution of the temporary
               orders issue is DENIED. Appellant’s Opening Brief remains due on January
               28, 2021, absent any further orders extending that deadline from this Court.

Any further relief requested by Appellant’s motion that is not granted herein is hereby denied.

       IT IS SO ORDERED this 4th day of January, 2021.


                                             PER CURIAM


Before Rodriguez, C.J., Palafox and Alley, JJ.




                                                 2